     Case: 1:21-cv-01665 Document #: 14 Filed: 04/13/21 Page 1 of 1 PageID #:281

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

SAI Advanced Power Solutions, Inc.
                                           Plaintiff,
v.                                                        Case No.: 1:21−cv−01665
                                                          Honorable Ronald A. Guzman
Shane Wolfram
                                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 13, 2021:


        MINUTE entry before the Honorable M. David Weisman: This case has been
referred to Magistrate Judge Weisman for the purposes of Discovery supervision and all
discovery disputes without authority to extend the discovery cutoff date. Status hearing
scheduled for 5/5/21 at 9:15 a.m. Prior to the status hearing, the Court specifically
requests that counsel consult the Court's standing order. Parties should be prepared to
discuss discovery scheduling and related issues. Parties shall dial in using the Court's
conference call−in number. The conference call−in number is 1−877−411−9748 and the
passcode is 1814539. Please note that the Court's conference call−in will be used by all
cases that are on the Court's calendar for the said date, therefore counsel must be in a quiet
area while on the line and must have the telephone muted until your case is called by the
Court. Once the Court has heard your case you shall disconnect from the conference line.
Mailed notice (ao,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
